Opinion per Curiam. This was an information filed by the State’s attorney against plaintiff in error, charging him with selling intoxicating liquors in less quantity than one gallon without a license, as provided by the law, in the village of Grant Park, in Kankakee county. The license under which plaintiff in error claimed the right to make the sales was issued at the same time and under the same ordinance as that under consideration in the case of Backhaus v. The People (ante), in which we file an opinion at this term, and the two cases are similar in all essential particulars. ■ The decision reached in that case must therefore control in this, and the judgment of the court below is accordingly affirmed.